Case: 21-40089     Document: 00516158158         Page: 1     Date Filed: 01/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 7, 2022
                                  No. 21-40089                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Brian Adam Yarbrough,

                                                           Plaintiff—Appellant,

                                       versus

   United States Postal Inspector; Santa Fe Police
   Department; Jennifer Beavers; United States Postal
   Service; Travis Cook; Sean Hayes; City of Santa Fe,
   Texas; City of La Marque, Texas; Officer A. J. Skaggs,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:20-CV-69


   Before Clement, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40089     Document: 00516158158       Page: 2   Date Filed: 01/07/2022




                                No. 21-40089


         Appellant fails to present any non-frivolous arguments on appeal.
   Accordingly, the judgment of the district court is AFFIRMED. See 5th
   Cir. R. 47.6.




                                     2